Third District Court of Appeal
                               State of Florida

                            Opinion filed May 1, 2019.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                                No. 3D19-484
                         Lower Tribunal No. 11-19067
                             ________________


                             Revenel Francique,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Revenel Francique, in proper person.

      Ashley Moody, Attorney General, for appellee.

Before SALTER, FERNANDEZ and LINDSEY, JJ.

      PER CURIAM.

      This is an appeal of an order summarily denying a motion under Florida

Rule of Criminal Procedure 3.850(f)(5). On appeal from a summary denial, this
Court must reverse unless the post-conviction record shows conclusively that the

appellant is entitled to no relief. See Fla. R. App. P. 9.141(b)(2)(D).

      Because the record now before us fails to make the required showing, we

reverse the order and remand for further proceedings. If the trial court again enters

an order summarily denying the post-conviction motion, the court shall attach

record excerpts conclusively showing that the appellant is not entitled to any relief.

      Reversed and remanded for further proceeding.




                                           2